UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6908



CHARLES B. BOWIE,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-03-145-2)


Submitted:    October 22, 2003               Decided:   November 14, 2003


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles B. Bowie, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles B. Bowie, a Virginia inmate, seeks to appeal the

district     court’s    order,   accepting        the      magistrate     judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating    that    reasonable       jurists    would      find    that   his

constitutional    claims   are   debatable     and      that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    Miller-El v. Cockrell, 537 U.S. 322,              , 123 S. Ct. 1029,

1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Bowie has not made the

requisite    showing.      Accordingly,      we     deny    a   certificate     of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                      2